                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CLIFFORD WRIGHT III,                      )
                                          )
                    Plaintiff,            )                  8:18CV249
                                          )
             v.                           )
                                          )
DOUGLAS COUNTY                            )                    ORDER
CORRECTIONS, and DOUGLAS                  )
COUNTY SHERIFF’S OFFICE,                  )
                                          )
                    Defendants.           )
                                          )

       This matter is before the court on its own motion. On September 11, 2018, the
court ordered Plaintiff to apprise the court of his current address. (Filing No. 11.) The
court cautioned Plaintiff that failure to update his address within 20 days would result
in dismissal of his claims against Defendants without further notice. (Id.) Plaintiff has
not responded to this court’s Memorandum and Order and has not updated his address
with the court.

      IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendants are
dismissed without prejudice, and judgment shall be entered by separate document.

      DATED this 9th day of October, 2018.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
